DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
Status of Claims
This Office action is in reply to filing by applicant on 06/20/2022.
Claims  1,  8, 11, 13, and 18 have been amended by Applicant.
Claim    20   was  previously presented by Applicant.
Claims   3, 4, 7, 9, 12, 14 and 15  remain as original.
Claims    2, 5, 6, 10, 16, 17, and 19   were  cancelled by Applicant.
Claim    21 - 29  are new.
Claims  1, 3, 4, 7 - 9, 11 - 15, 18, and 20 - 29 currently pending and have been examined.


Response to Arguments
The prior drawing objection is withdrawn due to Applicant's arguments and amendments.
The prior claim objections as to claims 16 - 20 are withdrawn due to Applicant's arguments and amendments.
All 35 USC 103 rejections are withdrawn due to Applicant's arguments and amendments, and no new rejections as such are made as to the new claims.
With regard to all currently pending claims 1, 3, 4, 7 - 9, 11 - 15, 18, and 20 - 29, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 10 - 14. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to the particular technological environment of making computer assisted credit based purchases. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims follows below.
Applicant specifically argues that the insurance policies are now grouped into cells, see FIG 3, and that the same overcomes the 35 USC 101 rejection. Remarks 10 - 11. This argument is not persuasive. There is nothing argued that is a practical improvement to a computer. 

As to Step 2A, Applicant again argues that grouping the insurance policies into "cells" overcomes problems in the prior art. The paragraph, Remarks 12, that elaborates on the "cell" concept argues that the notion of cells regarding reinsurance spreads the risks to investors, should the catastrophe bond be triggered. It is unclear how this improves a computer and how the "cells" spread this risk. The notion of using "cat" bonds to cover low probability reinsurance events so as to spread risks is longstanding.
 Applicant next argues "significantly more" per 35 USC 101. Remarks 13. Applicant argues on behalf of retirees who depend on Social Security. Remarks 13. However, the argument once again depends heavily on so called "cells". The problem however is that neither the claimed "cell" nor claimed "cells" are disclosed. Therefore, the basis of the entire argument with respect to both 2A and 2B per 35 USC 101 fails. Please see 35 USC 112(a) rejection as to the use of the claim term "cells".

Allowable Subject Matter
All claims would be allowable if rewritten or amended to overcome additional rejection(s) under 35 U.S.C. 101; 112 (a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; and 112 (b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, as set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  Independently, while the claims' limitations most recently set forth herein may be obvious, the claims as a whole are not obvious because the examiner would have to improperly use their separate limitations as a road map to combine them.  

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

All claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As an example, Applicant's independent claims 1, 8, and 27 (and some dependent claims) are littered with the claim term "cell(s)":
grouping the insurance policies into one or more cells; and
 wherein some or all of a principle will be defaulted if the trigger event occurs, wherein the catastrophe bond comprises a plurality of cells, each of the cells configured to provide a return on investment based on a second aggregated risk of loss associated with the insurance policies in each of the cells and wherein the cells limit an amount to be defaulted in an investment based on the trigger event occurring, and wherein each cell in the catastrophe bond is dynamically priced to provide a risk-based return on investment 

The claim terms "cell" and "cells" are littered throughout the claims. The problem however is that these terms are undisclosed. The above said limitations vis a vis "cells" are thus new matter. The notion of "cells" is not remotely disclosed nor otherwise supported in the disclosure. Even if one skilled in the art might devise a way to accomplish this aspect of the invention, Applicant’s original disclosure still lacks sufficient detail to explain how Applicant envisioned achieving this goal. Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant had full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation of using "cells" to improve the invention. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 7 - 9, 11 - 15, 18, and 20 - 29 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method (process), independent claim 8 is directed to a system (machine), and independent claim 27 is directed to a method, all of which are statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Independent claims 1, 8, and 27 recite:
receiving data regarding insurance policies and subscribers, the insurance policies associated with a trigger event that, if the trigger event occurs, then a payment for one or more subscriber claims based on the policies would be made, each of the plurality of insurance policies having an individual risk of loss; grouping the insurance policies into one or more cells; determining a plurality of factors that would affect an occurrence of the trigger event, the plurality of factors including a political factor and an economic factor, wherein the political factor comprises a government entity whose legislative policies are more likely than not to cause an increase or decrease a current probability of cuts in Social Security benefits ; evaluating a first aggregated risk of loss to an issuer of the insurance policies based on a likelihood of the trigger event occurring based on the plurality of factors; providing reinsurance to the issuer based on the first aggregated risk of loss; and responsive to the providing reinsurance step, sponsoring a catastrophe bond on the bond market platform offered to investors wherein some or all of a principle will be defaulted if the trigger event occurs, wherein the catastrophe bond comprises a plurality of cells, each of the cells configured to provide a return on investment based on a second aggregated risk of loss associated with the insurance policies in each of the cells and wherein the cells limit an amount to be defaulted in an investment based on the trigger event occurring, and wherein each cell in the catastrophe bond is dynamically priced to provide a risk-based return on investment based on the second aggregated risk of loss or a change thereto and a number of the plurality of insurance policies included in the cell, and wherein the bond market platform is further configured to allow the investors to trade at least a portion of a catastrophe bond.
Several dependent claims further refine the abstract idea of claims 1, 8, and 27:
...wherein the trigger event comprises a reduction in a financial status of the subscriber. (claims 3, 9, 12);   ...verifying the financial status of the subscriber...  .  (claims 4, 13);  ...wherein the policy insures against a decrease in financial benefits. (claim 7); ...wherein the plurality of factors comprises multiple triggers (claim 11); ...wherein the plurality of factors comprises a characteristic of the subscriber (claim 14); ....wherein the characteristic of the subscriber is a predicted value of the subscriber claim. (claim 15); ...wherein the decrease in financial status is a cut to a Social Security benefit. (claim 18); wherein the financial benefit is a Social Security benefit. (claim 20);  wherein the second aggregated risk of loss is diversified with the cell.(claim 21); wherein the triggers associated with one or more policies in the cell are nested and wherein the second aggregated risk of loss is based on the nested triggers. (claim 22);  wherein the plurality of factors is used to create multiple triggers and the multiple triggers are nested to moderate the risk associated with the trigger events. (claim 23);  wherein a first of the multiple triggers is identified with a first risk and a second of the multiple triggers is identified with a second risk and the pricing of the cell is based on a combination of the first risk and the second risk. Claim 24);  wherein the financial status of the subscriber affects the risk of loss on a policy associated with the subscriber. (claim 25);  wherein the external database comprises a database controlled by a financial advisor connected to the application server via an application programming interface. (claim 26);  wherein the trigger event is a decrease in a financial status of the subscriber.  (claim 28); wherein the decrease in financial status is a cut to a retirement benefit. (claim 29). 
The claim(s) thus recite the abstract idea of:
providing insurance for a low probability but catastrophic event.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental economic principal or practice and/or a commercial / legal interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The system, processor, memory, storage, application server, applications, access server interface, (s), computer related limitations of the independent claims  are simply being applied as tools as against the abstract idea. The above said computer related elements additionally quite generally link the abstract idea above noted to computer technology. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The computer related limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth with a high level of generality.
The dependent claims as above also lack any elements, including:
system, processor, memory, storage, application server, applications, access server interface, (s), which are the independent claim computer related elements upon which the dependent claims are necessarily based;
additional computer related elements in the dependent claims (secure portal, external database);
non-computer related  elements in any of the claims (insurance policies, government entities, legislative policies, Social Security, catastrophe bond, return on investment).
The sum total of the above claim elements fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional (computer) elements in the dependent claims are also set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it, and/or generally linking the abstract idea to computer technology. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 1, 3, 4, 7 - 9, 11 - 15, 18, and 20 - 29 are not patent-eligible pursuant to 35 USC 101.  

Conclusion


The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Klugman (US20050216386A1) - Methods and apparatus, including computer program products, for securitizing natural catastrophe risk. One or more risk classes representing natural catastrophe risks is are established, and a first collection of risk instruments of a first risk class of the one or more risk classes is issued. Each risk class is recurringly issuable as risk instruments providing a return on an investment. The amount of the return for a risk instrument is contingent upon the occurrence of a realization event for the corresponding represented natural catastrophe risk. Collections of risk instruments issued from recurringly issuable risk classes are also described.
Van Slyke (US20100094744A1) - A contracts exchange system includes a liquid contracts exchange, traders trading on the exchange, a securities exchange listing shares of the trader, thereby enabling access to the capital markets, and a surety guaranteeing obligations of the trader. Methods are provided for transferring risk to the capital markets, for operating a liquid contracts exchange, for paying obligations under an exchange traded contract, for calculating sureties, for auditing traders, detecting errors, mistakes or fraud in a trader's financial statements, for assuring compliance by a trader, for estimating a franchise value of a trader, for making a contract tradable on an exchange, and for managing traders in the contract exchange system.
An NPL entitled "Investment Guarantees and Political Risks Insurance: Institutions, Incentives, and Develpoment, 2008 - A complete copy of the same is attached to this office action.
Zhu  (US20040015376A1) - A method and system which deal with the evaluation of the impact of political risk on forecast and value of a project. Key macro political risks are identified and quantified. Project specific political risk events that can result from changes in macro political uncertainties are identified and the probabilities quantified. The relationship of the macro political risks and project specific political risk events are defined. The key project economic parameters susceptible to political uncertainties are identified and the threshold or changes in economic parameters upon the occurrence of a risk event are quantified. The data is assembled into a computer system and a Monte Carlo analysis can be preformed to forecast the probable value of the project taking into account potential political risks.
Koziol (US20090112634A1) - The present invention is a system and method of creating insurance with a switching device that limits the liability of the insurer and the potential loss of the insured.
Lewis (US20080103841A1) - Disclosed is a novel insurance product that provides additional reinsurance coverage to mitigate risks associated with catastrophic events which adversely affect property and casualty insurance rates. The reinsurance product contains one or more tiers of protection which allows a purchaser to vary the coverage related to one or more catastrophic events, such as an earthquake, a hurricane, or a flood.
Humayun (US20170322682A1) - A system and method involves detecting operational social disruptive events on a global scale, assigning disease or non-disease event staging and warnings to express data in more simplistic terms, modeling data in conjunction with linguistics analysis to establish responsive actions, generating visualization and modeling capabilities for communicating information, and modeling disease or non-disease propagation for containment and forecasting purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698